UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB (Mark One) [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007 []TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to 0-31313 (Commission file number) TOWER TECH HOLDINGS INC. (Exact name of small business issuer as specified in its charter) Nevada 88-0409160 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 101 South 16th Street, P.O. Box 1957, Manitowoc, Wisconsin 54221-1957 (Address of principal executive offices) (920) 684-5531 (Issuer’s telephone number) Not applicable (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X]No [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes[]No[X] State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: As of August 14, 2007 – 47,724,464shares of common stock Transitional Small Business Disclosure Format (check one):Yes []No [X] PAGE NUMBER PART I FINANCIAL INFORMATION Item 1 Financial Statements Consolidated Balance Sheets (unaudited) as of June 30, 3 2007 and December 31, 2006 Consolidated Statements of Operations (unaudited) for the three and six months ended June 30, 2007 and 2006 4 Consolidated Statements of Cash Flows (unaudited) for the six months ended June 30, 2007 and 2006 5 Notes to the Consolidated Financial Statements (unaudited) 6 Item 2 Management's Discussion and Analysis or Plan of Operations 12 Item 3 Controls and Procedures 19 PART II OTHER INFORMATION Item 1 Legal Proceedings 20 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 20 Item 3 Defaults Upon Senior Securities 20 Item 4 Submission of Matters to a Vote of Security Holders 20 Item 5 Other Information 20 Item 6 Exhibits 20 SIGNATURES 22 2 TOWER TECH HOLDINGS INC. AND SUBSIDIARY Consolidated Balance Sheets (Unaudited) (Audited) June 30, December 31, ASSETS 2007 2006 Current assets: Cash $ 8,478,138 $ 125,409 Accounts receivable 1,943,925 160,351 Related party receivable 33,816 - Inventories 378,993 288,291 Prepaid expenses 32,957 14,195 Other current assets 2,389 - Total current assets 10,870,218 588,246 Property and equipment: Machinery and equipment 5,848,757 3,045,291 Office equipment 49,173 32,276 Leasehold improvements 390,551 356,434 6,288,481 3,434,001 Less accumulated depreciation and amortization (833,044 ) (635,218 ) Net property and equipment 5,455,437 2,798,783 Other assets: Restricted cash 500,000 - Bond issuance fees, net of amortization of $2,282 and $2,091, respectively 3,149 14,640 Accounts receivable - retainage - 492,945 Total other assets 503,149 507,585 TOTAL ASSETS $ 16,828,804 $ 3,894,614 LIABILITIES AND SHAREHOLDERS' EQUITY (DEFICIT) Current liabilities: Notes payable - bank $ - $ 588,346 Notes payable - related party - 4,376,816 Current maturities of long-term debt 36,000 97,000 Accounts payable 1,456,442 891,797 Accounts payable - related party 32,960 725,257 Accrued liabilities 518,725 1,531,865 Customer deposits 1,854,602 190,635 Total current liabilities 3,898,729 8,401,716 Long-term debt, less current maturities 340,593 806,536 Total liabilities 4,239,322 9,208,252 Commitments and contingencies Shareholders' equity (deficit): Common stock, $.001 par value; 100,000,000 shares authorized; 47,724,464 and 35,235,500 shares issued and outstanding, respectively 47,724 35,236 Additional paid-in capital 18,491,338 1,260,992 Accumulated deficit (5,949,580 ) (6,609,866 ) Total shareholders' equity (deficit) 12,589,482 (5,313,638 ) TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY (DEFICIT) $ 16,828,804 $ 3,894,614 The accompanying notes are an integral part of these consolidated financial statements. 3 TOWER TECH HOLDINGS INC. AND SUBSIDIARY Consolidated Statements of Operations (Unaudited) For the Three Months Ended For the Six Months Ended June 30, June 30, June 30, June 30, 2007 2006 2007 2006 Net sales $ 2,643,095 $ 23,112 $ 4,861,747 $ 613,843 Cost of sales 1,527,501 492,098 3,049,495 1,589,738 Gross profit (loss) 1,115,594 (468,986 ) 1,812,252 (975,895 ) Product development - 9,858 2,063 26,936 Selling, general and administrative expenses 750,615 235,696 1,208,834 507,757 Merger transaction costs - - - 250,000 Total operating expenses 750,615 245,554 1,210,897 784,693 Income (loss) from operations 364,979 (714,540 ) 601,355 (1,760,588 ) Other income (expense): Realized loss on foreign currency transactions - - - (3,083 ) Interest income 120,108 - 162,478 - Interest expense (5,979 ) (112,103 ) (103,547 ) (209,324 ) Other income (expense), net 114,129 (112,103 ) 58,931 (212,407 ) Income (loss) before income taxes 479,108 (826,643 ) 660,286 (1,972,995 ) Provision for income taxes - Net income (loss) $ 479,108 $ (826,643 ) $ 660,286 $ (1,972,995 ) Net income (loss) per common share (basic) $ 0.01 $ (0.02 ) $ 0.02 $ (0.06 ) Net income (loss) per common share (diluted) $ 0.01 $ (0.02 ) $ 0.02 $ (0.06 ) Weighted average shares outstanding: Basic 47,724,464 35,000,000 43,584,476 32,495,856 Diluted 47,724,464 35,000,000 43,584,476 32,495,856 The accompanying notes are an integral part of these consolidated financial statements. 4 TOWER TECH HOLDINGS INC. AND SUBSIDIARY Consolidated Statements of Cash Flows (Unaudited) For the Six Months Ended June 30, June 30, 2007 2006 Cash flows from operating activities: Net income (loss) $ 660,286 $ (1,972,995 ) Adjustments to reconcile net income (loss) to net cash used in operating activities: Depreciation 197,826 159,494 Amortization of bond issuance fees 191 837 Stock issued for marketing costs 240,000 - Contributed services by shareholders - 138,500 Stock issued for merger costs - 250,000 Changes in operating assets and liabilities: Accounts receivable (1,783,574 ) 155,835 Inventories (90,702 ) 217,576 Prepaid expenses (18,762 ) (29,001 ) Accounts receivable - retainage 492,945 - Other current assets (2,389 ) - Accounts payable (511,671 ) 25,400 Accounts payable - related party (542,910 ) - Accrued liabilities (1,013,140 ) 335,430 Customer deposits 1,663,967 (132,111 ) Net cash used in operating activities (707,933 ) (851,035 ) Cash flows from investing activity: Purchases of property and equipment (1,778,164 ) (12,539 ) Increase in related party receivable (33,816 ) - Increase in restricted cash (500,000 ) - Net cash used in investing activities (2,311,980 ) (12,539 ) Cash flows from financing activities: (Payments on) borrowings from notes payable (3,511,715 ) 783,932 Principal payments on long-term debt (526,943 ) (19,444 ) Proceeds from the issuance of common stock 15,400,000 - Refund of bond issuance fees 11,300 - Net cash provided by financing activities 11,372,642 764,488 Net increase (decrease) in cash 8,352,729 (99,086 ) Cash at beginning of period 125,409 166,023 Cash at end of period $ 8,478,138 $ 66,937 Non-cash disclosure information: Common stock issued to partially repay related party notes $ 1,453,447 $ - Common stock issued to Integritas for finders fee owed related to the private placement offering $ 1,490,613 $ - The accompanying notes are an integral part of these consolidated financial statements. 5 TOWER TECH HOLDINGS INC. AND SUBSIDIARY Notes to Consolidated Financial Statements (Unaudited) June 30, 2007 and 2006 Note 1 - Basis of presentation The accompanying unaudited consolidated financial information has been prepared by Tower Tech Holdings Inc. and Subsidiary (the “Company”) in accordance with accounting principles generally accepted in the United States of America for interim financial information and the instructions to Form 10-QSB and Article 10 of Regulation S-X of the Securities and Exchange Commission (SEC).Accordingly, it does not include all of the information and notes required by accounting principles generally accepted in the United States of America for complete financial statements.In the opinion of management, all adjustments (consisting of normal recurring adjustments) considered necessary for a fair statement of this financial information have been included.Financial results for the interim six-month period ended June 30, 2007 are not necessarily indicative of the results that may be expected for the year ending December 31, 2007.The December 31, 2006 consolidated balance sheet was derived from audited financial statements, but does not include all disclosures required by accounting principles generally accepted in the United States of America.This financial information should be read in conjunction with the consolidated financial statements and notes included in the Company’s Annual Report on Form 10-KSB for the year ended December 31, 2006. Note 2 - Organization Blackfoot Enterprises, Inc. (“Blackfoot”) was incorporated under the laws of the State of Nevada on July 10, 1996. Blackfoot as a public company had no operations.On November 18, 2005, Blackfoot entered into a Share Exchange Agreement whereby it agreed to issue 25,250,000 shares of its common stock to acquire all of the outstanding shares of Tower Tech Systems, Inc. (“Tower Tech”), a private corporation incorporated under the laws of the State of Wisconsin.Tower Tech engineers and manufactures wind turbine extension towers in Manitowoc, Wisconsin. As part of the Share Exchange Agreement, immediately prior to the closing of the transaction on February 6, 2006, 2,500,000 restricted common shares were issued to a consultant for services provided in connection with this business combination transaction, which were valued at $250,000.These 2,500,000 shares were part of the 25,250,000 shares described above. Upon completion of the transaction on February 6, 2006, Tower Tech became a wholly-owned subsidiary of Blackfoot and Blackfoot changed its name to Tower Tech Holdings Inc. (the “Company”).Since this transaction resulted in the existing shareholders of Tower Tech acquiring control of Blackfoot, for financial reporting purposes, the business combination has been accounted for as an additional capitalization of Blackfoot (a reverse acquisition with Tower Tech as the accounting acquirer). 6 TOWER TECH HOLDINGS INC. AND SUBSIDIARY Notes to Consolidated Financial Statements (Unaudited) June 30, 2007 and 2006 Note 2 - Organization, continued The operations of Tower Tech are the only continuing operations of the Company.In accounting for this transaction, Tower Tech was deemed to be the purchaser and parent company for financial reporting purposes.Accordingly, its net assets were included in the consolidated balance sheet at their historical value. Note 3 - Revenue recognition The Company recognizes revenue when persuasive evidence of an arrangement exists, transfer of title has occurred or services have been rendered, the selling price is fixed or determinable, collectability is reasonably assured and delivery has occurred per the contract terms.Customer deposits and other receipts are generally deferred and recognized when earned. Revenue is recognized on a contract by contract basis.Depending on the terms of the contract, revenue may be earned via building of tower sections, building of complete towers, or modifications to existing towers or sections. Warranty costs are estimated and accrued based on historical rates or known costs of corrections. Note 4 - Earnings per share computation The Company follows SFAS No. 128, “Earnings Per Share” (“EPS”), which requires the computation and disclosure of two EPS amounts, basic and diluted.Basic EPS is computed based only on the weighted average number of common shares actually outstanding during the period.Diluted EPS is computed based on the average number of common shares outstanding plus all potentially dilutive common shares outstanding during the period.Potential common shares that have an anti-dilutive effect are excluded from diluted earnings per share. The net income (loss) per common share for the three months ended June 30, 2007 and 2006 is based on 47,724,464 and 35,000,000 weighted average shares outstanding during the respective periods.As of June 30, 2007 and 2006, the Company had no potential dilutive common shares. Note 5 - Related party receivable During the repayment of related party debt, interest expense was overpaid, resulting in the Company recording a $33,816 receivable from a related party at June 30, 2007.The Company received payment in full subsequent to the quarter end. 7 TOWER TECH HOLDINGS INC. AND SUBSIDIARY Notes to Consolidated Financial Statements (Unaudited) June 30, 2007 and 2006 Note 6 - Notes payable Notes payable at June 30, 2007 and December 31, 2006 consisted of the following: June 30, 2006 December 31, 2005 Third Party Prime plus 1% (9.25% at March 2, 2007) note, repaid in March 2007 $ - $ 100,000 Prime plus 2.5% (10.75% at March 2, 2007) note, repaid in March 2007 - 428,346 Prime rate (8.25% at March 2, 2007) note, Repaid in March 2007 - 60,000 Total third party notes payable $ - $ 588.346 Related Party 5%notes, due on demand, unsecured, repaid in March 2007 $ - $ 665,500 Shareholder notes at a fixed rate of 8%, due on demand, unsecured, repaid and a portion converted to common shares in March 2007 - 3,711,316 Total third party notes payable $ - $ 4,376,816 Note 7 - Accrued liabilities Accrued liabilities at June 30, 2007 and December 31, 2006 consisted of the following: June 30, 2007 December 31, 2006 Accrued payroll and related taxes $ 148,507 $ 637,955 Accrued rent - related party 241,920 558,479 Accrued interest 2,133 213,530 Other 126,165 121,901 $ 518,725 $ 1,531,865 8 TOWER TECH HOLDINGS INC. AND SUBSIDIARY Notes to Consolidated Financial Statements (Unaudited) June 30, 2007 and 2006 Note 8 - Long-term debt Long-term debt consisted of the following: June 30, 2007 December 31, 2006 Wisconsin Business Development Finance Corporation 6.796% note, due in monthly installments of $4,982 including interest, due September 1, 2015, secured by substantially all assets of the Company and personal guarantees of the shareholders $ 376,593 $ 393,564 Associated Bank Prime plus .5% (8.75% at March 2, 2007) note, repaid in March 2007 - 509,972 Total long-term debt 376,593 903,536 Less current maturities (36,000 ) (97,000 ) Total long-term debt, less current maturities $ 340,593 $ 806,536 Maturities of long-term debt for each of the years following December 31, 2006 are as follows: Year ending December 31, 2007 $ 36,000 2008 39,000 2009 42,000 2010 45,000 2011 48,000 Thereafter 166,593 $ 376,593 9 TOWER TECH HOLDINGS INC. AND SUBSIDIARY Notes to Consolidated Financial Statements (Unaudited) June 30, 2007 and 2006 Note 9 - Shareholders’ equity On March 1, 2007, the Company completed a private placement of 10,266,667 shares of its unregistered common stock at a $1.50 per share totaling $15,400,000 to two accredited investors, Tontine Capital Partners, L.P. and Tontine Capital Overseas Master Fund, L.P.The investors received 8,213,334 and 2,053,333 shares with a purchase price of $12,320,001 and $3,079,999, respectively. A portion of these proceeds totaling $3,814,751 were used to extinguish all third party notes and a portion of related party notes payable.The remaining related party notes payable were extinguished with the issuance of 722,297 shares of unregistered common stock at $1.50 per share as repayment of $1,083,447 of debt owed to its directors and officers.Additionally, all long-term debt totaling $509,972 was paid off with the exception of the long-term note owed to Wisconsin Business Development Finance Corporation. The remaining proceeds of approximately $11,000,000 has or will be used to purchase equipment, provide working capital and for general corporate purposes. In conjunction with the private placement, an additional 1,500,000 shares of unregistered common stock at $1.50 per share were issued to Integritas, Inc. for reimbursement of short term loans and advances totaling $447,387, for a finder’s fee for their work in finding the two accredited investors for the private placement totaling $1,490,613 and for entering into a consulting service agreement that was to provide on-going marketing services through December 31, 2008 totaling $312,000.The Company terminated this consulting service agreement with Integritas, Inc. during June 2007 and expensed the remainder of the agreement cost. Note 10 - Related party transactions The Company subcontracts some of its labor from RBA, Inc., a corporation controlled by one of the Company’s shareholders, to cover personnel shortages as needed.The Company’s billings from RBA, Inc. for the six months ended June 30, 2007 and 2006 were $48,826 and $46,405, respectively for contracted labor, equipment set up, and general maintenance.At June 30, 2007 and December 31, 2006, $32,960 and $419,408 was owed to RBA, Inc. and was included in accounts payable – related party, respectively. Interest expense of $69,231 and $141,549 was incurred on shareholder and related party notes during the six months ended June 30, 2007 and 2006, respectively, and $0 and $196,854 was included in accrued liabilities at June 30, 2007 and December 31, 2006, respectively. Rent is also payable to a related party.Rent expense for the six months ended June 30, 2007 and 2006 was $199,919.Amounts outstanding and included in accrued liabilities at June 30, 2007 and December 31, 2006 are $241,920 and $558,479, respectively. 10 TOWER TECH HOLDINGS INC. AND SUBSIDIARY Notes to Consolidated Financial Statements (Unaudited) June 30, 2007 and 2006 Note 11 - Contingencies As of June 30, 2007, the Company continued to have a dispute over service billings related to contracted tower work from one vendor totaling $141,879.The Company is in disagreement over these billings with the vendor and does not believe they owe the stated amounts.The Company has not resolved these matters and it is more likely than not that the Company will pay some amount to settle these liabilities.The Company’s best estimate of this potential contingent liability is 50% of the total which is approximately $71,000 and has recorded this amount in accrued liabilities at June 30, 2007 and December 31, 2006. The Company is also subject to legal proceedings in the normal course of business.Management believes these proceedings will not have a material adverse effect on the financial statements. Note 12 - Effect of recently issued accounting standards In September 2006, the FASB issued Statement of Financial Accounting Standards No. 157, Fair Value Measurements (“SFAS No. 157”).This standard clarifies the principle that fair value should be based on the assumptions that market participants would use when pricing an asset or liability.Additionally, it establishes a fair value hierarchy that prioritizes the information used to develop those assumptions.This standard is effective for financial statements issued for fiscal years beginning after November 15, 2007.We are currently evaluating the impact of this statement.We believe the adoption of SFAS No. 157 will not have a material impact on our consolidated financial position or results of operations. In February 2007, the FASB issued Statement of Financial Accounting Standards Statement No. 159,
